Interim Decision

4t1738

MATTER OF GUERRERO

In Adjustment of Status Proceedings
A-10189810
Decided by Regional Commissioner May

24, 1967

Applicant, a native and citizen of Cuba, who last entered the United States on
August 29, 1958, is ineligible for adjustment of status under section 1 of the
Act of November 2, 1966, either in his own right or as the spouse of an eligible
alien under the provisions of the lest sentence of section 1. since he was not
inspected and admitted or paroled into the United States subsequent to
January 1, 1959, as required by the provisions of section 1 of the Act.

This ease is before me on certification from the District Director,
Miami, Florida, who denied the application for the reason that the
applicant has not been inspected and admitted or paroled into the
United States subsequent to January 1, 1959, within the meaning of
the statute.
The applicant is a native and citizen of Cuba born Mirch 9, 1942.
He is married to, and residing in the United States with, a Cuban
citizen who is eligible for adjustment under the Act. He last entered
the United States on August 29, 1958, as a nonimmigrant student for
a period to expire August 29,1959.

In previous years he had attended school in the United States and
returned to Cuba each summer. He did not, however, return to Cuba
during the summer of 1959 as he feared communism. His departure
was not enforced because of the conditions in Cuba and on September
21, 1961, he was given refugee status by the formal grant of an indefinite period of time within which to depart voluntarily from the
United States. There has been no chage in that status.
Section 1 of the Act of November 2, 1966, provides that the Attorney
General may, in his discretion and under such regulations as he may
prescribe, adjust the status to that of an alien lawfully admitted for

permanent residence of any alien who :
1. Is a native or citizen of Cuba, and
2. Bas been inspected and admitted or paroled into the United States subsequent to January 1, 1959, and

247

Interim Decision #1738
a Has been physically present in the United States for at least two years, if
the alien
4. Makes application for such adjustment, and
5. Is eligible to receive an Immigrant visa, and
6. Is admissible to the United States for permanent residence.

When considered on its own merits the application must fail because, while there is no doubt that the applicant is now in the United
States as a refugee from the current regime in Cuba, the fact is that
he has not been inspected and admitted or paroled into the United
States subsequent to January 1, 1959, as is clearly required by the
language of the Act.
The last sentence of section 1 of the Act of November 2, 1966 provides that, "The provisions of this Act shall be applicable to the
spouse and child of any alien described in this subsection, regardless
of their citizenship and place of birth, who are residing with such
alien in the United States". We have also considered the eligibility of
the applicant as the spouse of an alien described in that subsection of
the Act. We find he is ineligible as a spouse, as the Act does not
exempt a spouse from any of the provisions of section 1 except for
the citizenship or nativity requirements. Since he was not inspected

and admitted or paroled into the United States subsequent to January
1, 1959, he cannot qualify either in his own right or as a spouse.
We are completely sympathetic with the applicant's desire to remain
in the United States with his wife. However, for the reasons set out
above, we are unable to find him eligible for adjustment of status under
the Act of November 2, 1966, and must affirm the decision of the
District Director.
ORDER: The decision of the District Director, Miami, Florida, is
affirmed and the application is denied.

248

